Citation Nr: 1639817	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  06-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for the service-connected degenerative joint disease of the lumbar spine (hereinafter "back disability"), in excess of 10 percent from August 12, 2005 to April 6, 2015, and in excess of 
20 percent from April 6, 2015.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to February 9, 2015. 

3.  Entitlement to a TDIU for the period from February 9, 2015.  


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1988 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the RO in Waco, Texas, which granted service connection for a back disability and assigned a 10 percent initial disability rating, effective August 12, 2005 (date of claim for service connection).  

This case was previously before the Board in January 2012, where the Board found that the issue of entitlement to a TDIU had been reasonably raised by the record, and remanded the issues of a TDIU and initial rating in excess of 10 percent for the back disability for additional development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  An October 2015 rating decision granted a 20 percent rating for the back disability from April 6, 2015 (the date of a VA examination), creating "staged" initial disability ratings.  As such, an additional remand to comply with the January 2012 directives in not required.  See Stegall v. West, 11 Vet. App 268 (1998).

In September 2009, the Veteran testified at Travel Board hearing at the RO in Waco, Texas.  A transcript of the hearing is of record.  During the appeal, the Veterans Law Judge who held the September 2009 hearing retired.  In July 2016, the Board issued a letter to the Veteran informing her that she had a right to a new hearing before the Veterans Law Judge who would decide his case.  See 
38 U.S.C.A. § 7107(c) (West 2014).  In correspondence received by VA in August 2016, the Veteran indicated that she did not wish to appear at another Board hearing, and requested the case to be considered on the evidence of record.  

This decision bifurcates the issue of entitlement to a TDIU into two separate issues: (1) entitlement to a TDIU for the period prior to February 9, 2015; and 
(2) entitlement to a TDIU for the period from February 9, 2015.  This is beneficial to the Veteran because the Board is granting a TDIU for the period from February 9, 2015; however, as discussed below, the Board is remanding the issue of entitlement to a TDIU prior to February 9, 2015 for referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b) (2015).  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The issue of entitlement to a TDIU for the period prior to February 9, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal from August 12, 2005 to April 6, 2015, the service-connected back disability has not been manifested by ankylosis, limitation of flexion to 60 degrees or less, or combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  

2.  For the entire initial rating period on appeal from April 6, 2015, the service-connected back disability has not been manifested by ankylosis, limitation of flexion to 30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.

3.  For the period from February 9, 2015, the combined disability ratings for the service-connected disabilities meet the minimum combined rating criteria under 
38 C.F.R. § 4.16(a) (2015) for eligibility for a TDIU.  

4.  For the period from February 9, 2015, the Veteran is unable to maintain (follow) substantially gainful employment as a result of the service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the service-connected back disability have not been met or more nearly approximated for the rating period on appeal from August 12, 2005 to April 6, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).  

2.  The criteria for a disability rating in excess of 20 percent for the service-connected back disability have not been met or more nearly approximated for the rating period on appeal from April 6, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met for the period from February 9, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board is granting a TDIU for the period from February 9, 2015.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

As the initial rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received VA examinations in October 2005, July 2010, December 2013, April 2015, and June 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to functional impairment.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above. 

Initial Rating for Back Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Veteran is in receipt of a 10 percent initial disability rating for the back disability under Diagnostic Code 5237 from August 12, 2005 to April 6, 2015, and a 20 percent initial disability rating from April 6, 2015.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes: Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2): (See also Plate V).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Diagnostic Code 5243 provides the following Notes: Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

The Veteran contends generally that the severity of the symptoms and functional impairment manifested by the service-connected back disability more closely resemble the criteria for a rating in excess of 10 percent for the period on appeal from August 12, 2005 to April 6, 2015, and in excess of 20 percent from April 6, 2015.  In an August 2011 notice of disagreement, the Veteran wrote that back pain had worsened, aggravated by sitting, lifting, and/or standing.   

Numerous VA and private treatment records dated throughout the entire initial rating period on appeal reflect that the Veteran sought treatment for back pain, treated with pain medication and/or injections.  A July 2004 VA treatment record reflects self-repots of low back pain.  A June 2009 VA treatment record reflects a VA examiner assessed "mild decrease due to pain" in the lower back as to forward flexion, extension, bilateral flexion, and bilateral rotation.  A January 2010 VA treatment note reflects the Veteran reported daily back pain beginning in 2000 with a gradual onset.  The Veteran also reported the intermittent inability to stand up straight and muscle spasms twice per day.  A September 2014 VA treatment record reflects the Veteran reported increased back pain.  An October 2014 VA treatment record reflects the Veteran reported back pin limited the ability to perform household chores.  
An October 2005 VA examination report reflects the Veteran reported back pain and the ability to walk one mile twice per week.  At the October 2005 VA examination, range of motion testing of the of the thoracolumbar spine reflected forward flexion to 35 degrees, extension to 20 degrees, right lateral flexion to 
25 degrees, left lateral flexion to 20 degrees, right rotation to 35 degrees, and left rotation to 40 degrees.  The VA examiner diagnosed degenerative joint disease of the lumbar spine.  

A July 2010 VA examination report reflects the Veteran reported back pain, which was treated with pain medication.  At the July 2010 VA examination, range of motion testing of the of the thoracolumbar spine reflected forward flexion to 
80 degrees, extension to 10 degrees, bilateral flexion to 25 degrees, and bilateral rotation to 20 degrees, each with pain.  The VA examiner did not discern additional loss of motion, pain, fatigability, weakness, lack of endurance, or loss of coordination after repetitive-use testing.   

The Veteran underwent another VA examination in December 2013.  The December 2013 VA examination report reflects the Veteran reported experiencing back pain and flare-ups twice per month described as severe, which lasted one day each.  At the December 2013 VA examination, range of motion testing of the thoracolumbar spine reflected forward flexion to 90 degrees with pain beginning at 90 degrees, extension to 15 degrees with pain beginning at 15 degrees, right lateral flexion to 15 degrees with pain beginning at 15 degrees, left lateral flection to 
25 degrees with pain beginning at 25 degrees, and bilateral rotation to 30 degrees with pain beginning at 30 degrees.  The VA examiner assessed tenderness and a normal sensory examination.  No ankylosis or intervertebral disc syndrome was observed.  

In April 2015, the Veteran underwent another VA examination for the back disability.  The April 2015 VA examination report reflects the Veteran conveyed daily back pain and flare-ups.  Range of motion testing of the thoracolumbar spine reflected forward flexion to 60 degrees with pain beginning at 60 degrees, extension to 20 degrees with pain beginning at 20 degrees, bilateral flexion to 25 degrees with pain beginning at 25 degrees, and bilateral rotation to 25 degrees with pain beginning at 25 degrees.  The VA examiner assessed a normal sensory examination, pain on movement, less movement than normal, interference with sitting, standing, and weight bearing, and guarding and/or muscle spasm that did not result in abnormal gait or spinal contour.  

Initially, the Board finds that the weight of the medical and lay evidence does not demonstrate that the criteria for a disability rating in excess of 10 percent for the 
service-connected back disability have been met or more nearly approximated for the initial rating period on appeal from August 12, 2005 to April 6, 2015 as the back disability has not been manifested by forward flexion less than 60 degrees, combined range of motion less than 120 degrees, and/or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  

Findings from the numerous VA and private treatment records, the July 2010 and December 2013 VA examinations, as well as various lay statements, are consistent with a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the
service-connected back disability from August 12, 2005 to April 6, 2015.  The July 2010 VA examination report reflects the back disability manifested as forward flexion to 80 degrees with combined range of motion to 180 degrees.  At the December 2013 VA examination, forward flexion was recorded to 90 degrees with combined range of motion to 205 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine (DCs 5235 to 5243) (assigning a 
10 percent rating, in pertinent part, for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees).  

The Board also finds that the limitation of flexion reading at the October 2005 VA examination to be, at best, an outlier that is not reflective of the actual functional limitations of the Veteran's back.  The October 2005 VA examination report reflecting forward flexion to 35 degrees is inconsistent with, and outweighed by, findings of objective evidence of painful limitation of forward flexion to 80 degrees at the July 2010 VA examination, to 90 degrees at the December 2013 VA examination, and to 60 degrees at the April 2015 VA examination (discussed below).  Further, the June 2009 VA treatment record reflects a VA examiner assessed "mild decrease due to pain" in the lower back as to forward flexion, indicating actual functional limitation or loss.  Without substituting its own medical judgment, having carefully considered all the evidence of record, and attempting to reconcile the inconsistency in the light of the evidence as a whole, the Board finds the October 2005 VA examiner's recording of forward flexion to 35 degrees to be less probative value than the other evidence of record, which specifically includes a mild decrease due to pain in June 2009, and forward flexion measured to 80 degrees in July 2010, 90 degrees in December 2013, and 60 degrees in April 2015.  For these reasons, the Board finds that criteria for a disability rating in excess of 
10 percent for the service-connected back disability have not been met or more nearly approximated for the rating period on appeal from August 12, 2005 to April 6, 2015. 

Next, the Board finds that the weight of the medical and lay evidence does not demonstrate that the criteria for a disability rating in excess of 20 percent for the 
service-connected back disability have been met or more nearly approximated for any part on the initial rating period on appeal from April 6, 2015 as the back disability has not been manifested by ankylosis, limitation of forward flexion to 
30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.  Findings from the April 2015 VA examination, and history and findings in the numerous VA treatment records reflecting treatment for back pain, as well as the Veteran's self-reported symptoms, are consistent with a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the back disability.  Diagnostic Code 5237 warrants a 20 percent rating for forward flexion greater than 30 degrees, but not greater than 60 degrees.  In this case, as noted at the April 2015 VA examination, the Veteran's back disability manifested as flexion to 60 degrees, including as due to pain, which is greater than 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine (DCs 5235 to 5243) (assigning a 
20 percent rating, in pertinent part, for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees).  

A higher disability rating of 40 percent or higher for the back disability would only be warranted for forward flexion more closely approximating 30 degrees or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine, and/or incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during a 12 month period, none of which is present here.  As discussed above, at the April 2015 VA examination, no ankylosis was observed, and, at worst, forward flexion was limited at 60 degrees.  Next, the evidence of record during the appeal period does not show the Veteran had any incapacitating episodes for at least 4 weeks during a 12 month period for any period.  

The Board has considered the Veteran's assertions of flare-ups (which is rated as part of the 20 percent rating criteria), and the fact that at the April 2015 VA examination flexion was reported at 60 degrees; however, at the Board does not find that flare-ups, should they occur, would limit forward flexion to 30 degrees or less.  

Additionally, the Board has considered whether there is additional functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Evidence including the VA examination reports and VA and private treatment records indicate, at worst, forward flexion to 60 degrees and combined range of motion of 180; these degrees of functional impairment do not warrant a higher rating based on limitation of motion. 

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The Board finds that no objective neurologic abnormalities have been asserted by the Veteran or raised by the other evidence of record other than the already service-connected bilateral radiculopathy of the lower extremities, and the Veteran has not disagreed with any aspect of those decisions of the RO.  



Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the back under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds the schedular criteria are adequate to rate the back disability, and no referral for extraschedular consideration is required.  The back disability has manifested primarily as non-incapacitating episodes with limited range of motion, including due to pain, and interference with standing and weight bearing.  See 38 C.F.R. § 4.45 ("interference with sitting, standing, and weight-bearing are related considerations").  The scheduler rating criteria specifically include back pain, whether or not it radiates, as part of the General Formula for Diseases and Injuries of the Spine.  The scheduler rating criteria (Diagnostic Code 5237) specifically contemplate such symptomatology and functional impairment.  As discussed above, painful limitation of motion and interference with standing and weight-bearing are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 205-206 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  With respect to functional impairment with prolonged walking and standing, interference with standing and weight-bearing (walking necessarily involves weight-bearing) is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45.  To the extent that prolonged standing or walking causes incidental back pain, such pain is considered as part of the rating criteria, to include as due to orthopedic (DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59) factors such as weakness, incoordination, and fatigability, which are incorporated into the schedular rating criteria.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016).

The Board notes that, according to Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities
experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  
Entitlement to TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 
331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran contends generally that she has been unable to obtain or sustain any form of substantially gainful employment due to service-connected disabilities.  Specifically, in a May 2010 statement, the Veteran wrote that the service-connected back, knee, and acquired psychiatric disabilities limited the ability to "function and intermingle with my children."  In an August 2016 statement the Veteran wrote that she had not worked since 2008 and was physically incapable of travel.  

The Board finds that the percentage ratings for the Veteran's service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU for the rating period from February 9, 2015.  In February 2015, the combined schedular disability rating was 70 percent, which included the following disabilities: a back disability, bilateral radiculopathy of the lower extremities, PTSD, residuals of a left knee injury, a left knee scar, and chronic allergic asthmatic bronchitis.  As the Veteran had a single disability rated 40 percent or more (PTSD), and as the combined schedular disability rating was 70 percent, the eligibility requirements of 38 C.F.R. § 4.16(a) were met from February 9, 2015.  

After a review of all the lay and medical evidence, the Board finds that the evidence is in equipoise as to whether, for the entire rating period from February 9, 2015, all the service-connected disabilities have rendered the Veteran unable to maintain (follow) substantially gainful employment weighing in favor of a finding of unemployability includes the Veteran's statements that she is unemployable due to the service-connected disabilities.  In November 2009 and April 2010 letters, the Veteran's private examiner opined that the Veteran was unable to work due to the service-connected back and knee disabilities.  The private examiner reasoned that service-connected back disability symptoms manifested as constant pain affecting the ability to sit, stand, or walk for any length of time, and that the Veteran was unable to perform lifting, pushing, or twisting movements.  In June 2016, a VA examiner opined that the Veteran's most significant deficits were in memory (which were related to organizational difficulties) and processing speed associated with continued emotional distress, sleep disturbance, residual effects of sleep apnea, and side effects of medications.  A June 2016 VA mental health examination reflects the Veteran reported stopping work in 2008.  The June 2016 VA examiner opined symptoms of the service-connected PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning, and also opined that the PTSD manifested as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that, given the Veteran's functional limitations with respect to heavy lifting, recurrent bending, or prolonged positions, as well as symptoms of the service-connected acquired psychiatric disorder, the service-connected disabilities prevent the Veteran from performing the type of employment for which she is trained, including sedentary employment.  The record reflects the Veteran reported post-service employment in in sedentary administrative work, primarily in customer service, and completed 
14 years of formal education.  See June 2016 VA treatment record.  The test is not whether the Veteran would have been precluded from all types of employment but whether such employment was realistically within the physical and mental capabilities of the Veteran.  In this case, given the Veteran's education, work experience, and functional impairment as a result of the service-connected disabilities, the evidence is in relative equipoise as to whether there are jobs in the national economy that the Veteran could perform.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is precluded from maintaining substantially gainful employment due to the service-connected disabilities; thus, the Board finds that a TDIU is warranted under 
38 C.F.R. § 4.16(a) for the rating period from February 9, 2015.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 


ORDER

An initial disability rating in excess 10 percent from August 12, 2005 to April 6, 2015 for a back disability is denied; a rating in excess of 20 percent from April 6, 2015 is also denied.  

A TDIU for the rating period from February 9, 2015 is granted. 


REMAND 

TDIU for the Period prior to February 9, 2015

As stated above, a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See 
38 C.F.R. § 3.400 (o)(2); Hurd, 13 Vet. App. 449; Dalton, 21 Vet. App. 23.  In this case, as discussed above, the January 2012 Board decision noted that, while an October 2006 rating decision by the RO denied TDIU, a May 21, 2010 statement again asserted that the Veteran did not feel as though she was able to work due to service-connected disabilities; however, for the period prior to February 9, 2015, the combined schedular disability rating eligibility criteria for TDIU under 
38 C.F.R. § 4.16(a) have not been met.  As discussed above, there is evidence that tends to show that Veteran's service-connected disabilities may have rendered her unemployable for the period prior to February 9, 2015.

Based upon the foregoing, the Board finds evidence to suggest that the Veteran may be unemployable due to the service-connected disabilities prior to February 9, 2015; however, the combined rating percentage requirement of 38 C.F.R. § 4.16(a) is not met.  Accordingly, the issue of entitlement to a TDIU for the period prior to February 9, 2015 should be remanded for referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b).

Accordingly, the issue of entitlement to a TDIU for the period prior to February 9, 2015 is REMANDED for the following actions:

1.  Refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU for the period prior to February 9, 2015 under 38 C.F.R. 
§ 4.16(b).

2.  After the requested adjudication has been completed, the issue of entitlement to a TDIU for the period prior to February 9, 2015 should be readjudicated.  If the benefit sought is not granted, the Veteran and representative should be furnished a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B,
7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


